Citation Nr: 1646946	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1960 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript is of record.  

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left and right ankle disabilities was last denied in a March 2003 rating decision from which no appeal was taken.  

2.  The evidence added to the record with regard to the ankles since the March 2003 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection for a left and right ankle disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  New and material evidence to reopen the claim for service connection for a left and right ankle disability has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claim to reopen, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a left and right ankle disability.  In a March 2003 rating decision, service connection was denied.  The RO found that there was no record of treatment in service for a left or right ankle condition and no permanent residual or chronic disability was shown by the service treatment records or demonstrated by evidence following service.  By letter dated March 18, 2003, the Veteran was notified of the decision and his appellate rights.  The Veteran did not appeal that decision or submit new and material evidence within one year of notice of decision.  Therefore, the decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2002).

After reviewing all of the evidence of record available at the time of the March 2003 rating decision and in light of the evidence received since that decision to include the Veteran's September 2016 hearing testimony stating that while on guard duty in 1960 he got into an altercation which caused him to fall down the stairs and break his ankles which resulted in continued ankle problems since that time.  This testimony, if presumed true for new and material purposes, is new evidence that raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for left and right ankle disabilities is granted to this extent only.





REMAND

Having reopened the Veteran's claim for service connection for a left and right ankle disability, the Board finds that further development is needed.  To that end, the record indicates that the Veteran is in receipt of Social Security benefits in part due to degenerative arthritis of the ankles.  It appears, however, that his medical records and decision relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

Additionally, the record reflects the Veteran's report of VA treatment at various facilities after his service discharge, but those records do not appear to be associated with the claims folder.  See, e.g., VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received April 2002 (appearing to reference VA treatment at VA "Westwood" and Loma Linda).   Additionally, VA records from the Jerry L. Pettis VA Medical Center (VAMC) associated with the claims folder do not appear to reflect the first date of treatment.  On remand, all available VA treatment records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, during his September 2016 hearing, the Veteran stated that while on guard duty in 1960 he got into an altercation which caused him to fall down the stairs and break his ankles.  He claims that his ankles have not been the same since that time.  Available service treatment records show a January 1961 diagnosis of spastic flatfoot, right, posttraumatic which existed prior to service.  It was noted that the Veteran came to the attention of the medical department in January 1961 when he reported to sick call complaining of a painful right limp since a foot-ball injury in September 1959 which remained untreated prior to enlistment.  X-ray examination of the right foot revealed evidence of old fracture of the navicular bone.  The Veteran was deemed unfit for service.  

While the evidence shows that the Veteran had a preexisting foot disability, the Veteran reports an in-service fall down the stairs during service and continued ankle problems since that time.  In light of the Veteran's claim of an in service injury and continuity of symptoms, the Board finds that VA examination is warranted to determine if he has a current ankle disability that is attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  

2.  Associate with the claims folder all available treatment records from the West Los Angeles VAMC and Loma Linda VAMC since service discharge.  Additionally, obtain all records from the Jerry L. Pettis VAMC prior to September 2002 and since March 2003.

3.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of any current ankle disorders.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

Right ankle/foot

      a) Identify all current disabilities involving the right ankle/foot and, for each disorder;
      b) For each right foot/ankle disorder, provide opinion as to whether such disorder clearly and unmistakably (undebatedly) preexisted the Veteran's period of active duty service from October 1960 to February 1961 and, if so, whether there is clear and unmistakable (undebatable) evidence that such disorder was not aggravated beyond its natural progression by service? 
      c)  If any current right foot/ankle disability is not found to have been preexisting, the examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present disability is attributable to service or any incident in service.  
      
In providing this opinion, the examiner is requested to consider the following:
* an October 1960 enlistment examination negative for lay or medical evidence of a pre-existing right foot/ankle disability;
* a January 12, 1961 clinic record;
* a January 13, 1961 podiatry referral record and January 16, 1961 podiatry consultation; and
* a January 18, 1961 Report of Board of Medical Survey Report finding that the Veteran entered service with a pre-existing disability of right spastic, post-traumatic flatfoot which was not aggravated during service;

The examiner must also provide opinion as to whether there is any medical reason to accept or reject the Veteran's August 2016 testimony that he broke both ankles during service which included a recommended treatment of "re-breaking."
      
A complete, well-reasoned rationale must be provided for all opinions offered.  

Any opinion offered must take into account the Veteran's history and contentions.  If the VA examiner rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


